COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '

                                                  '
 IN RE: E.E. HOOD & SONS, INC.,                                 No. 08-12-00094-CV
                                                  '
                              Relator.                     AN ORIGINAL PROCEEDING
                                                  '
                                                                     IN MANDAMUS
                                                  '

                                                  '

                                 MEMORANDUM OPINION

       On March 13, 2012, Relator filed its Motion for Review of Trial Court’s Rule 24.2(d)

Order or Alternatively, Petition for Writ of Mandamus. We originally determined that Relator’s

filing should be addressed as a Petition for Writ of Mandamus and filed it as such. Upon further

evaluation of the arguments, authority, and evidence presented by the parties, we now determine

that the matters raised by Relator’s filing are properly presented for our consideration as a Motion

for Review under Rule 24.4(a). TEX.R.APP.P. 24.2(d), 24.4. We therefore dismiss Relator’s

Petition for Writ of Mandamus and re-file Relator’s filing as a Motion for Review pursuant to Rule

24(a) in a pending appeal, David Nelson, Individually and d/b/a Collective Contracting, A Sole

Proprietorship, Collective Contracting, Inc., and E.E. Hood & Sons, Inc. v. Vernco Construction,

Inc. (Cause No. 08-10-00222-CV). TEX.R.APP.P. 24.4.


April 4, 2012                            ________________________________________________
                                         ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Rivera, J., not participating